As a citizen and the President of the Eastern Republic of Uruguay, it is an honour for me to speak to the General Assembly again from this rostrum. In this forum, which is the largest and most representative of humankind today, I offer the greetings of the citizens and the Government of my country. Our greetings reflect the values of peace, freedom, democracy, justice and solidarity, which define our nation and the United Nations, which we helped found in 1945, and today we are a non-permanent member of the Security Council.
As this is not my first time here, I run the risk of repeating what I said on previous occasions, and in particular what I said on 29 September 2016 in the General Assembly at its seventieth session (see A/70/ PV.16). But I am taking that risk because, with only a few exceptions, all the issues that I raised a year ago can be conveyed in the same terms and, in some cases, even graver ones.
Let us be clear: I do not say that as a reproach, and even less so as self-praise. It is painfully obvious, however, that despite the efforts of the United Nations to fight terrorism, violence, intolerance, discrimination, poverty, inequality, injustice and organized crime, these scourges continue to plague much of humankind. For it is our modest belief that the task of Governments and, moreover, of rulers — that is to say, our task, which has been entrusted to us by our citizens — cannot be limited to making assessments and telling people what is amiss. Our unconditional duty is to create the conditions for our people to build their own lives in society and to support them in that task. What I am saying does not seem like much, but it is a lot.
Without ignoring the enormous importance of other issues under consideration by the Assembly, let me refer to one that perhaps is not in the news, but it is certainly important because, as the data provided by the World Health Organization shows it is the primary cause of mortality throughout the world, especially in low- and middle- income countries. I am mainly talking about non-communicable diseases, in particular cardiovascular diseases, cancer, diabetes and chronic pulmonary diseases. Clearly, the consequent terrible impact that these diseases have on humankind fly under the radar of our Governments, but they nevertheless tragically affect the lives of our peoples. And these avoidable diseases are largely due to four risk factors directly linked to supposedly typically modern behaviours, that is, smoking, alcohol consumption, unhealthy diet and physical inactivity.
The primary effects of those risk factors are dramatically felt increasingly in middle- and low-income countries, and the poorest people in every country, strongly reflecting the underlying socioeconomic determiners. Among these populations, the conditions are ripe for creating a vicious cycle. Poverty exposes people to the behavioural risk factors that lead to non-communicable diseases and these, in turn, tend to worsen the state of poverty of the affected individuals and families. Health systems are also affected by the impact of the high costs of the treatments that are needed to treat chronic non-communicable diseases. To give an idea of the financial implications, and without being dramatic, I want to draw members’ attention to the following statistics, which they certainly already know.
First, the direct cost of smoking on the national health-care systems of Latin America is estimated at $33 billion. That is the equivalent to 0.5 per cent of the gross domestic product of our region and 7 per cent of what it spends annually on health care. And the tax that our countries impose on tobacco products does not amount to 50 per cent of the costs of illnesses directly caused by smoking. Secondly, in 2009 the overall estimated economic cost of cancer in Mexico, the Caribbean and Central and South America amounted to an estimated $286 billion in direct costs — for example, doctors’ visits and medical analyses — and indirect costs, including travel and lodging expenses and lost workdays and productivity, among others. Therefore, in our humble view, unless we vigorously fight the epidemic of non-communicable diseases in countries and social groups that are most exposed or affected, the impact of those diseases will grow. And the plausible global goal of reducing poverty, which is timely and adopted by the Assembly as the condition sine qua non for sustainable development, rather than drawing closer, dramatically, retreats more each day beyond our reach.
If we look at the statistics available, in a single working day approximately 104,109 people worldwide will die today as a result of the diseases I mentioned. How then can we not design and implement strategies to control alcohol and tobacco consumption and to promote healthful lifestyles, such as a healthful diet and physical exercise. No doubt what I am saying here is a far cry from what those who preceded me in addressing the Assembly have said. While I hope I am mistaken, if we do not take appropriate measures, our countries, especially the poorest and most humble among them, will suffer dramatic consequences due to those diseases, which, I repeat, can be prevented. Of course, this is not a medical panel or a scientific symposium. But as a political leader who has not forgotten his medical profession and continues to be involved in it, allow me to tell the Assembly that not only is it possible to design and implement such strategies, but that very positive results can be achieved.
Those are not easy or simply strategies, but they are essential and can yield good results. Uruguayans know this from our own real-life experiences. But more than that, we have in place actual projects that we are working on. As on this issue there is also no future without solidarity, we call upon all countries, Governments and peoples, non-governmental organizations, as well as scientific, medical and international organizations, to form an alliance under the United Nations against the epidemic of non-communicable diseases — an alliance for a healthy life and as broad, vigorous and dynamic as possible. It is possible — not easy, but possible. In many ways, more than financial resources, it requires conviction and political will to go ahead.
Uruguay is a world leader in the implementation of the Framework Convention on Tobacco Control. But there have been opponents to that leadership. Among them, at the beginning of the year 2010, a claim was brought before the International Centre for Settlement of Investment Disputes by the tobacco firm Philip Morris. That company was suing our country because of its opposition to two regulations adopted by our country in order to control tobacco. In addition to the formal arguments brought by that tobacco firm, the main reason for its action was to punish a small country like Uruguay that had decided to control tobacco consumption and to work hard for the health and right to live of our people. The lawsuit was a punishment, using our small country as an example, so that all countries that were implementing or planning to implement similar policies would learn from this lesson not to go forward with them.
The proceedings were lenghthy, meandering and costly. In the end, though, on 8 July, the arbitral tribunal of the International Centre for Settlement of Investment Disputes handed down its final ruling. It was decisively favourable to Uruguay. None of the claimants’ arguments were accepted and, more important, the policies adopted by our country were recognized as sovereign, legitimate and in line with the international commitments Uruguay had undertaken and in accord with international law. But things do not happen by coincidence. In that regard, I would like to thank the World Health Organization, many of the countries represented here and all the institutions and individuals who in one way or another supported Uruguay’s cause in this dispute. I thank all of them sincerely on behalf of the Uruguayan people. The best way to return such support — and without being ignorant of the circumstances under which we live today — we commit ourselves to continue working hard, as our modest means allow — to help all the people of the world succeed in meaningfully defending their rights to health and life.
Uruguay is not unaware of the circumstances in other regions of the world. Again, we are not indifferent. Allow me to address some of those issues.
First, we would like to congratulate the Government of Colombia and the Fuerzas Armadas Revolucionarias de Colombia. We reiterate to them our willingness and readiness to continue cooperating with the parties in the new and demanding stages of the peace process.
Secondly, in our address to the General Assembly in 2015 (see A/70/PV.16) we expressed our desire that the seventieth session would be the last at which our country had to call for an end to the economic, trade and financial embargo so unfairly imposed by the United States on Cuba. So long as the embargo remains in place, Uruguay will continue to demand here its definitive lifting.
Thirdly, we are not indifferent to the complex political and institutional situations that exist in several brother nations. As good brothers, we hope that such difficulties will sovereignly resolved on the basis of democratic institutional frameworks and in a calm, respectful and sincere dialogue among the parties involved. The will of citizens, the will of the people, must be thoroughly respected.
I very much appreciate the attention the Assembly has given to me today. On behalf of the Uruguayan people, a small country in South America’s Southern Cone, I would like to reiterate that, within our modest means, we will continue to work with members to strive for a more fraternal world with more solidarity for more social justice, with peace, with respect and with tolerance for all inhabitants of the planet.
